By JUDGE WILLIAM R. SHELTON
On April 3, 1989, a Final Decree which dissolved the marriage of Jane A. Batrouny and George M. Batrouny was entered by the Circuit Court in Chesterfield County. The Final Decree included a finding that there were two children born of the marriage to whom a duty of support is owed. Subsequent to the entry of this Final Decree, Jane Batrouny represented to George Batrouny that he was not actually the father of one of the children, Natalie Batrouny. A paternity test revealed that George Batrouny was not the biological father of Natalie Batrouny. In her testimony, Jane Batrouny alleges that prior to their marriage and the birth of Natalie, she informed George that she was pregnant with another man’s child. Knowing this, he asked her to marry him and agreed to raise the child as his own. Mr. Batrouny testified that he believed he was the biological father of Natalie and that he was not informed that Natalie was not his biological child until after the entry of the Final Decree. George Batrouny asks the Court, pursuant to Va. Code § 8.01-428(C) to set aside the Final Decree as fraudulent and to enter a Final Decree that properly reflects that there was only one child of these parties.
This Court has reviewed the evidence and finds that prior to the entry of the Final Decree, Mr. Batrouny had *389no knowledge that he was not Natalie's biological father. The Court has concluded that the representations of Jane Batrouny in the suit for divorce that there were two children born of the parties constituted a fraud upon the Court. Therefore, pursuant to Va. Code I 8.01-428(C), the Court will correct the Final Decree entered on April 3, 1989. The prior Final Decree will be amended by Order which correctly reflects the one child, Ashley Batrouny, was born to the parties.
Mr. Baril should draft an Order in accord with these findings to be endorsed by Mr. Austin and Ms. Bowers and submitted to the Court for entry. Furthermore, Mr. Baril should also prepare another Order which amends the Final Decree of April 3, 1989, to reflect that there was one child, Ashley Batrouny, born of the marriage.